DETAILED ACTION

Status of Claims
The following is a notice of allowance in response to the communication filed 3/18/2021.  
Claim(s) 1, 2, 4, 9, 13, 14, 16, 20, 23, 24, 27 have been amended.
Claim(s) 3, 11, 15, 19, 21, 22, 25, 26 have been previously cancelled.
Claims 28 has been added.
Claims 1-2, 4-10, 12-14, 16-18, 20, 23-24 and 27-28 are currently pending and have been examined.  

Priority
The applicant’s claim for benefit of Patent Application Serial No. 14/821,533 filed 8/7/2015 has been received and acknowledged.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and associated arguments, filed 3/18/2021, with respect to the rejection of the claims under 35 U.S.C. §112(a), 35 U.S.C. §112, first paragraph, have been considered and are persuasive.  The rejection of the claims under 35 U.S.C. §112(a), 35 U.S.C. §112, first paragraph, has been withdrawn.
Applicant’s amendments and associated arguments, filed 3/18/2021, with respect to the rejection of the claims under 35 U.S.C. §103, have been considered and are persuasive.  The rejection of the claims under 35 U.S.C. §103 has been withdrawn.



Allowable Subject Matter
Claims 1-2, 4-10, 12-14, 16-18, 20, 23-24 and 27-28 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious all the features of applicant’s invention as the features amount to more than a predictable use of elements in the prior art.
	
Previously cited reference, Abraham et al. (U.S. Publication No. 2013/0317950 A1), discloses a computer-implemented method comprising: generating a virtual facility comprising a plurality of user interaction objects (Abraham, [0023]: a retail store 160 planogram 162 for generating virtual store 110 layout 112, wherein planogram 162 can be a visual representation of a store 110 products and/or services; Abraham, [0023]-[0025]: planogram and layout can identify items, item location, and associated inventory information; Abraham, [0022], fig. 1: the display of items in three dimensional virtual store); receiving a selection from a user of a first user interaction object of the plurality of user interaction objects that is positioned at a first position in the virtual facility (Abraham [0013] a shopper purchases coffee and creamer each time they shop; Abraham, [0022]: users navigating the store and interacting with items within the three dimensional virtual store; Abraham [0026] personalization data 132 can include, but is not limited to, shopper 150 purchases, shopper 150 returns, shopper 150 navigation, etc. [see also Abraham [0013] the layout of the virtual store is dependent on the planogram; Abraham [0023] Planogram 162 can include, but is not limited to, item location information (e.g., aisle location, shelf number), etc.]); responsive to the selection of the first user interaction object that is positioned at the first position in the virtual facility (Abraham [0013] the layout can be modified with the application of personalization data (e.g., purchases, returns, etc.) collected from a shopper; Abraham, [0027]: virtual store 122 layout 114 can be customized to accommodate shopper 150 behavior): determining an object placement position that is proximate the first position in the virtual facility for a second user interaction object of the plurality of user interaction objects; dynamically positioning the second user interaction object at the determined object placement position  (Abraham, [0025]: layout 112 can include item 146 (e.g., Item B) location within the store 110 (e.g., Aisle B) and within the aisle shelf (e.g., second shelf); Abraham [0026] FIG. 1 Personalized data 132 can be analyzed by engine 120 to determine relevant customizations to layout 112, wherein, for example, Item B can be associated with a personalization 116 which can move item B from Aisle B to Aisle A; Abraham [0013] for example, the layout of the virtual store can be configured to place the creamer next to the coffee); and causing presentation of the virtual facility with the dynamically positioned second user interaction object at the determined object placement position  (Abraham [0036] the virtual store can be rendered and presented to the shopper.; Abraham [0037] the method can be performed in real-time or near real-time [Examiner note:  In Abraham, the coffee is the first user interaction object positioned at the first position and the creamer teaches the second user interaction object that is placed proximate to the first position]), wherein the receiving the selection (Abraham [0026] personalization data 132 can include, but is not limited to, shopper 150 purchases, shopper 150 returns, shopper 150 navigation, etc.), the determining the object placement position, the dynamically positioning (Abraham [0013] the layout can be modified with the application of personalization data (e.g., purchases, returns, etc.) collected from a shopper; Abraham, [0027]: virtual store 122 layout 114 can be customized to accommodate shopper 150 behavior), and the causing presentation of the virtual facility with the dynamically positioned second user interaction object occurs in real time (Abraham [0026] FIG. 1 Personalized data 132 can be analyzed by engine 120 to determine relevant customizations to layout 112, wherein, for example, Item B can be associated with a personalization 116 which can move item B from Aisle B to Aisle A; Abraham [0036] the virtual store can be rendered and presented to the shopper.; Abraham [0037] the method can be performed in real-time or near real-time).
Abraham discloses that the method can occur in real time (Abraham [0037]), which strongly suggests that each of these functions can be performed during a single interaction session.  Abraham also discloses that the determined object placement position proximate the first position in the virtual facility (Abraham, [0025]: layout 112 can include item 146 (e.g., Item B) location within the store 110 (e.g., Aisle B) and within the aisle shelf (e.g., second shelf); Abraham [0026] FIG. 1 Personalized data 132 can be analyzed by engine 120 to determine relevant customizations to layout 112, wherein, for example, Item B can be associated with a personalization 116 which can move item B from Aisle B to Aisle A; Abraham [0013] for example, the layout of the virtual store can be configured to place the creamer next to the coffee), but does not necessarily disclose that the determined object placement position is within a distance threshold of the user.

Previously cited reference, Aguera y Arcas et al. (U.S. Publication No. 2010/0241525 A1), discloses an immersive virtual environment. Aguera and Arcas more clearly discloses that the causing presentation of the virtual facility with the dynamically positioned second user interaction object occurs in real time during a single interaction session with the virtual facility (Aguera y Arcas [0026] if the user enters a first room and places a product in a cart and chooses to travel to a second room, then when rendering the second room an inference can be drawn about similar items to the placed product; Aguera y Arcas [0026] generation and rendering of a virtual environment can occur in real time). Aguera y Arcas also discloses that an object placement position can be near the user (Aguera y Arcas [0045] products can be on a layer that surrounds the user).

Previously cited reference, Burns et al. (U.S. Pub. No. 2016/0025981 A1) similarly discloses displaying the second user interaction object at the determined object placement position relative to a user’s field of view (Burns [0025] virtual objects that are being introduced into the virtual reality environment that will appear outside the user's field of view; Burns [0027] introducing the new virtual object 405 when the user is looking down, such that it is outside the field of view 110 since its intended placement is in a part of the virtual world that can be seen when looking forward; Burns [0035] When a virtual object is newly introduced into the virtual reality environment, the new object and its original location may have a contextual association with some other object or aspect of the virtual reality environment; Burns [0035] rather than introduce the new virtual object fully into the user's current field of view, it may be more optimal to render the object fully only when the user's head is positioned and/or oriented within some threshold range [see also Burns [0024] techniques may be adapted for use with various types of virtual objects]).
Previously cited reference, Bromenshenkel et al. (U.S. Publication No. 2010/0198653 A1) also similarly discloses that the object placement position is within a line of sight of a user in the virtual facility (Bromenshenkel, [0025]: displaying content from the virtual world determined from the user's line of sight at any given time; Bromenshenkel, [0029]: the placement module 128 may analyze avatar characteristics, previous behavior, viewport/display characteristics, object characteristics, and/or location characteristics; Bromenshenkel, [0029]: the placement module 128 may then determine degrees of visibility of virtual objects 132 in various locations within a virtual space with respect to a given user (and corresponding avatar); Bromenshenkel, [0031]-[0032], FIGS. 3A-3B: examples of determining degrees of visibility of various locations based on avatar characteristics, wherein the view zone includes shelf area that is located approximately the same eye level as the respective avatar; Bromenshenkel [0030]: the placement module 128 may assign virtual objects 132 to the various locations according to the visibility of each location and the relative priority of presentation for each virtual object 132; Bromenshenkel [0032]: the placement module 128 may determine that shelf area 340 will have a highest degree of visibility, and may thus).
While Burns and Bromenshenkle disclose that an object placement position can be near the user, but do not explicitly describe that the object placement position is associated distance threshold.
Previously cited reference, Dawson (U.S. Pub. No. 2009/0113314 A1) discloses that a selected position may be within a distance threshold of the user (Dawson [0070] select a location at a minimum total distance), but the distance threshold is relative to multiple user locations, rather than an object relative to a user.
While the aforementioned references disclose each of the elements of the invention, the combination of references does not fully capture the structure and interplay of the elements as recited in the claims. Therefore, upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious all the features of applicant’s invention as the features amount to more than a predictable use of elements in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

NueCity Virtual Shopping App.  Ingiegogo. https://www.indiegogo.com/projects/nuecity-the-first-virtual-shopping-app#/
Franczek, Edward. “Virtual Stores Drive Real Sales.” GreenBook Blog. 13 December, 2011. https://www.greenbook.org/mr/market-research-technology/virtual-stores-drive-real-sales/
Advanced Simulations, Interactive Services. 13 September, 2014. https://web.archive.org/web/20140913013810/http://www.advancedsimulations.com:80/en/main.html
Advanced Simulations, Data Collection. 13 September, 2014. https://web.archive.org/web/20140913013810/http://www.advancedsimulations.com:80/en/main.html

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY J FLYNN whose telephone number is (571)272-9855.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABBY J FLYNN/Primary Examiner, Art Unit 3625